1    Alan D. Smith (WSBA 24964)                                            HON. WHITMAN L. HOLT
     Bradley A. Cosman (pro hac vice to be submitted)                      Hearing : March 8, 2021
2    PERKINS COIE LLP                                                                10 :00 a.m. PST
     1201 Third Avenue                                                     Response: March 1, 2021
3
     Seattle, WA 98101                                                               4:00 p.m. PST
4    Telephone: (206) 359-8000                                             Reply:    March 4, 2021
     Facsimile: (206) 359-9000
5    E-mail: ADSmith@perkinscoie.com
              BCosman@perkinscoie.com
6
     Attorneys for Tyson Fresh Meats, Inc.
7

8                                 UNITED STATES BANKRUPTCY COURT

9                                 EASTERN DISTRICT OF WASHINGTON
10   In re:                                              Chapter 11
11
     EASTERDAY RANCHES, INC.,                            Case No.: 21-00141 WLH11
12
                                                         MOTION FOR APPOINTMENT OF
13                   Debtor.                             CHAPTER 11 TRUSTEE
14

15
              Tyson Fresh Meats, Inc. (“Tyson”) respectfully moves the Court for an order under
16
     § 1104(a)(1) appointing a Chapter 11 trustee to assume control of the estate of Debtor Easterday
17
     Ranches, Inc. (“Debtor” or “Easterday Ranches”). There is no dispute over the underlying facts in
18

19   this case: Debtor is responsible for a massive fraud upon Tyson and other creditors. Debtor now

20   argues that it has clean hands because it has retained Paladin Management to operate Easterday

21   Ranches and has retained an independent board. But even after the fraud was uncovered and
22
     Debtor was operating under the auspices of Paladin, Debtor engineered a surreptitious sale of its
23
     largest unencumbered parcel in a fire sale transaction on the eve of bankruptcy, and then distributed
24
     over eighty-five percent of the proceeds (almost $13 million) to affiliates, insiders, and
25
     professionals rather than to third party creditors. Debtor’s management, however constituted,
26

27   cannot be trusted to keep the interests of creditors of this estate, rather than other entities owned by

28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 1
 21-00141-WLH11          Doc 79     Filed 02/08/21      Entered 02/08/21 15:55:38         Pg 1 of 21
1    the Easterday family, at heart. Further, Debtor’s belated wholesale management change –

2    composed of a passel of newly installed professionals selected behind the scenes in an extra-judicial
3
     process - demonstrates rather than refutes the case for a trustee. Everyone agrees the company
4
     needs management untainted by the Easterday family, providing new, independent guidance. That
5
     guidance should come from a trustee appointed in accordance with the Bankruptcy Code, not the
6
     proposed more expensive alternative including Paladin, which was selected by the Easterday family
7

8    and which participated in (or at the least, failed to prevent) the final fraudulent and preferential

9    transactions. For all these reasons, a trustee is necessary for the protection of the estate and is in the
10   best interests of creditors and others.
11
              The Motion is based on the concurrently filed Declaration of Leah Andersen (“Andersen
12
     Decl.”), Declaration of Shane Miller (“Miller Decl.”), Declaration of John S. Wilson, Jr. (“Wilson
13
     Decl.”), and Request for Judicial Notice (“RJN”), the following points and authorities, and such
14

15   other and further evidence and argument as may be provided to the Court at or prior to the hearing

16   on this Motion.

17            Appended hereto is a [Proposed] Order Directing Appointment of Chapter 11 Trustee. 1
18                                                   BACKGROUND
19
              The events that led to this bankruptcy are not in dispute. Easterday Ranches is a feedlot and
20
     grow lot operator with significant operations in the Tri-Cities area, both Franklin and Benton
21
     Counties. Easterday Ranches purchases calves on behalf of Tyson, then feeds and takes care of the
22

23   cattle as they grow to marketable size, whereupon the cattle are delivered to Tyson’s processing

24   plant in Pasco.

25

26

27   1
      This Motion requests appointment of a trustee only for Easterday Ranches. Tyson takes no position at this point on
     whether a trustee would be appropriate for its sister company Easterday Farms, a general partnership, if and when
28   Easterday Farms files its own bankruptcy petition.

     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 2
 21-00141-WLH11            Doc 79       Filed 02/08/21        Entered 02/08/21 15:55:38              Pg 2 of 21
1             Cody Easterday, the President of Debtor Easterday Ranches, initiated and carried out a

2    fraudulent scheme whereby Easterday Ranches reported to Tyson purchases of calves that did not
3
     exist, requested and received reimbursement from Tyson for those purchases, then reported
4
     purchases of feed and other supplies for those fictitious cattle, and requested and received
5
     reimbursement from Tyson for the nonexistent feed purchases as well. By the time the fraud was
6
     uncovered in December 2020, Tyson had been defrauded out of more than $225 million, and there
7

8    were more than 200,000 cattle “missing” from Easterday Ranches. Tyson does not believe any of

9    those facts are now controverted by Debtor or anyone else. In any event, those facts were all
10   demonstrated in Tyson’s Complaint and Motion for Appointment of Receiver and Injunctive and
11
     Other Relief (the “Tyson Complaint” and the “Receiver Motion”) filed January 24 in Franklin
12
     County Superior Court. 2 The Receiver Motion was scheduled for hearing the afternoon of
13
     February 1, but Debtor filed its chapter 11 petition that morning. 3
14

15            The Receiver Motion requested appointment of a receiver over Easterday Ranches based on

16   the fraud perpetrated by Easterday Ranches and Cody Easterday, and also requested that the

17   Franklin County Superior Court issue a temporary restraining order (TRO) against Easterday
18   Ranches, preventing it from selling the “North Lot” - its most valuable unencumbered real property.
19
     When Tyson filed the Receiver Motion, Tyson feared that Debtor would sell the North Lot at a fire-
20
     sale price and distribute the proceeds to insiders and others, thus causing three harms: depriving
21
     Debtor’s estate (whether receivership estate or bankruptcy estate) of a valuable asset for inadequate
22

23

24
     2
       Tyson is requesting that the Court take judicial notice of the Tyson Complaint, Receiver Motion, and related documents
25   through its Request for Judicial Notice filed concurrently herewith. Although Tyson does not believe any of the recited
     facts are in dispute, the witnesses who provided declarations in support of the Receiver Motion and whose declarations
26   are included within the Request for Judicial Notice will be available to the Court and others for examination at the
     hearing on this Motion.
27   3
       After Tyson filed the Receiver Motion, Washington Trust Bank filed a complaint and motion for receiver over
     Easterday Farms as well as Easterday Ranches, and noticed its motion for the same time as Tyson’s Receiver Motion. At
28   the time this Motion was prepared Easterday Farms had not yet filed a bankruptcy petition.

     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 3
 21-00141-WLH11            Doc 79       Filed 02/08/21        Entered 02/08/21 15:55:38              Pg 3 of 21
1    consideration; preferring some creditors, even legitimate creditors, to the detriment of others; and

2    sending significant assets out of the estate and to other Easterday family interests, including
3
     Easterday Farms and others. What Tyson did not then know was that just two days before the filing
4
     of the Receiver Motion, Debtor had already surreptitiously closed on the sale of the North Lot.
5
                                        SALE OF THE NORTH LOT
6
             Tyson first learned of the possible sale of the North Lot in a conference call on Friday,
7

8    January 22, among Cody Easterday, Peter Richter of Paladin Management Group, and several

9    Tyson representatives. The Tyson representatives were told Debtor was selling the North Lot.
10   Andersen Decl. ¶ 7; Miller Decl. ¶ 7. Tyson was not told either that the sale of the North Lot had
11
     already closed or that it was in the process of closing that day. Id. The Tyson representatives asked
12
     the identity of the purchaser of the North lot, and the Easterday representatives refused to disclose
13
     such information. Miller Decl. ¶ 8. In a subsequent call later in the day on January 22 between
14

15   Cody Easterday and Shane Miller of Tyson, Cody Easterday stated that he could disclose the

16   identity of the purchaser of the North Lot only after the close of business on Monday, January 25.

17   Id. This led Tyson to believe that the sale of the North Lot would close on Monday, January 25.
18           Tyson immediately took action to protect its rights, filing the Complaint and Receiver
19
     Motion that Sunday (January 24) in an effort to stop the sale of the North Lot before irreparable
20
     harms could occur. Only after receiving notice of the Complaint and Receiver Motion did Debtor
21
     inform Tyson, on Monday, January 25, that the sale had already closed the previous Friday.
22

23           In response to Tyson’s request, Debtor later provided Tyson with a schedule disclosing how

24   the proceeds of the North Lot sale were distributed. Andersen Decl., ¶¶ 10-12 and Exhibit A

25   thereto. Of the $16 million sale price, approximately $15.1 million was apparently immediately
26
     distributed, and of that $15.1 million:
27

28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 4
 21-00141-WLH11          Doc 79     Filed 02/08/21     Entered 02/08/21 15:55:38         Pg 4 of 21
1                 •   About $5.0 million went to Easterday Farms and another company owned by
2                     Easterday family members, English Hay Company, on account of outstanding feed
3
                      costs.
4
                  •   About $2.0 million went to Easterday Farms as a prepayment for feed that had not
5
                      yet been invoiced.
6

7                 •   About $4.75 million went to Easterday Farms on account of a loan, apparently long

8                     outstanding and unsecured. 4
9                 •   About $1.2 million went to Debtor’s professionals.
10
              Thus, of the $15.1 million in sale proceeds that were disbursed, $13 million went directly to
11
     affiliates or professionals: only $2.1 million (less than 14%) went to third party creditors and
12
     almost $12 million (close to 80%) went directly to Easterday Farms and other Easterday family
13

14   owned entities. In short, Tyson was absolutely justified in fearing that the North Lot sale would be

15   used to benefit insiders to the detriment of everyone else.

16            Further, it appears Tyson was absolutely justified in fearing the North Lot sale would be
17   accomplished through a fire-sale process yielding an inadequate price. There is no indication in any
18
     of Debtor’s pleadings that there was an organized marketing process for the North Lot. Instead, it
19
     appears Debtor went only to one party - a competitor of Tyson’s who could be trusted not to let
20
     news of the sale leak - and closed the sale in a rush, all behind the backs of Tyson and the other
21

22   creditors. We will not know how much value Debtor left on the table unless and until the North Lot

23   is the subject of a true marketing process or the transaction is reviewed by an independent party.

24

25

26

27   4
      Easterday Farms is a general partnership composed of four members of the Easterday family, including Cody
     Easterday, each of whom is therefore liable for all of Easterday Farms’ obligations. Those family members thus directly
28   benefited from the payments to Easterday Farms.

     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 5
 21-00141-WLH11            Doc 79       Filed 02/08/21        Entered 02/08/21 15:55:38              Pg 5 of 21
1    We do have, however, two indications that the value received by the Debtor was woefully

2    inadequate:
3
                   •   In discussions with Tyson in December over a possible transfer of the North Lot to
4
                       Tyson to begin to repay some of what was owed Tyson, Cody Easterday claimed the
5
                       North Lot was worth $20 million. Andersen Decl. ¶ 8; Miller Decl. ¶ 9. 5
6

7                  •   A prospective buyer of the North Lot - who was not contacted by Debtor in its fire-

8                      sale process - has informed Tyson that it is very interested in pursuing a purchase of

9                      the North Lot at significantly more than $16 million, subject to customary title due
10
                       diligence. Wilson Decl. ¶ 7.
11
                                      MANAGEMENT’S PARTICIPATION
12
             Debtor has made it clear in its first day pleadings and the first day hearing that its principal
13
     pitch for opposing a trustee is the presence of a whole new management slate, untainted by Cody
14

15   Easterday’s massive fraud. What Debtor glosses over, however, is that the sale of the North Lot

16   and dissipation of the sale proceeds both occurred under the watch of Paladin Management, the
17   company providing the proposed co-chief restructuring officers. Those egregious transactions
18
     cannot be passed off as simply more bad acts by Cody Easterday.
19
             Debtor will no doubt argue that it was in desperate need of cash and that a sale was
20
     necessary to keep feed suppliers and other such third party creditors at bay. Debtor’s actual use of
21

22   proceeds from the sale, however, belies that argument. Almost eighty percent of the distributed

23   proceeds - some $12 million - went straight into the pockets of Easterday family affiliates and

24   not other feed creditors. Further, almost half of the amount sent to Easterday Farms had
25   nothing to do with feed costs - it instead went to repay an apparently unsecured loan from
26

27
     5
       Those discussions were short lived and were abandoned when the parties mutually concluded the North Lot would have
28   to be used to benefit all creditors, not just Tyson.

     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 6
 21-00141-WLH11            Doc 79      Filed 02/08/21       Entered 02/08/21 15:55:38             Pg 6 of 21
1    insider Easterday Farms. Fire-selling assets and distributing proceeds to insiders on the eve of

2    bankruptcy are not the acts of an independent fiduciary who can be trusted to look out for the
3
     interests of creditors. They are the acts of people who are looking out for the interests of the
4
     Easterday family and the entities they own at the expense of this estate. This conduct cannot be
5
     ignored and it cannot be condoned.
6
             At the first day hearing in this case, counsel for Debtor attempted to minimize Paladin’s role
7

8    in the North Lot sale, arguing they were merely financial advisors, and not yet officially appointed

9    as co-CROs. That may be true, but Paladin was retained by the Easterday family when Cody
10   Easterday was in control. Further, Tyson believes, based on the conversations Paladin participated
11
     in and which are described in the Andersen and Miller declarations, that Paladin was actively
12
     involved in sale of the North Lot and distribution of the proceeds. A financial advisor who was
13
     retained by the fraudulent managers and who then willingly participated in such obviously
14

15   inappropriate transactions is not the kind of pristine new management required in a situation like

16   this.

17                                       CLEANING UP THE MESS
18           Finally, consideration has to be given to cleaning up the problems caused by the North Lot
19
     sale. Given Paladin’s participation in the transaction, it cannot possibly be involved in solving the
20
     problems it helped cause.
21
             There are at least three major issues, each of which has already cost the Easterday Ranches
22

23   estate a massive amount of money and will cost even more to resolve.

24               •   First, there is the blatantly preferential transfer of $4.75 million from Easterday
25                   Ranches to Easterday Farms, reportedly on account of an outstanding unsecured
26
                     loan. How will that be dealt with? Is Easterday Farms, or the Easterday family
27
                     members who are general partners of Easterday Farms, just going to repay that
28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 7
 21-00141-WLH11          Doc 79     Filed 02/08/21     Entered 02/08/21 15:55:38         Pg 7 of 21
1                        money to the Easterday Ranches estate? Not likely. And who is going to prosecute

2                        those claims? Easterday Ranches’ new management, who helped orchestrate the
3
                         transfer and is presumably also part of the management of the transferee Easterday
4
                         Farms? Not likely. Instead, it will require the intervention of a creditors’
5
                         committee composed of Easterday Ranches creditors (not Easterday Farms
6
                         creditors) - or some other independent actor untainted by its participation in the
7

8                        transfer, such as a trustee - to prosecute the claim and try to resolve the manifold

9                        issues caused by the inappropriate transfer. 6 That is not a simple or inexpensive
10                       process, and it cannot be undertaken by current management.
11
                    •    Second, there is the $7 million paid to Easterday Farms and English Hay Company
12
                         for feed costs, including a $2 million prepayment to Easterday Farms. Those
13
                         transfers were clearly preferential over other creditors. They may arguably not be
14

15                       avoidable if the recipients have statutory lien rights, but once again, this is

16                       something that will have to be investigated by an independent actor, not one who

17                       participated in the transfer. 7
18
                    •    Third, there is the fact that a major unencumbered asset is gone from the estate. As
19
                         noted above, there are very strong indications that the fire sale conducted by
20
                         Easterday Ranches and Paladin without any semblance of a marketing process
21

22                       yielded a price well under the value of the North Lot. Who will investigate that sale

23                       to determine if it was a constructive fraudulent transfer? Was it an actual fraudulent

24

25

26   6
       With Easterday Farms likely also soon to be in bankruptcy and beneficiary of its own automatic stay, this may not be a
     litigation problem. But it will complicate all intercompany dealings and make it even more difficult to find a solution
27   that is fair to creditors of both estates, given the unjustifiable shift of nearly $5 million from one estate to the other on the
     eve of bankruptcy.
     7
       The same preference issues, and presumably the same statutory lien defenses, though without the stench, exist for the
28   handful of true third party creditors paid out of the North Lot sale proceeds.
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 8
 21-00141-WLH11              Doc 79        Filed 02/08/21          Entered 02/08/21 15:55:38                 Pg 8 of 21
1                    transfer? Was it otherwise avoidable? Who will study the process to see if it was

2                    reasonable and fair? Current management who participated in the sale and also act
3
                     as management of the recipient of the sale proceeds? Not likely. Yet again, a truly
4
                     independent manager is needed to look into those issues.
5
                                         ONGOING OPERATIONS
6
            Tyson understands the Court and others are interested in Tyson’s intended operations at the
7

8    Easterday Ranches properties. Tyson has recently determined that the most efficient means of

9    dealing with its 53,000 cattle currently on Debtor’s feedlots is to leave the more mature cattle on the
10   Easterday Ranches properties and move the younger cattle off the Easterday Ranches properties.
11
     This should allow a cessation of business at the Easterday Ranches feedlots and grow yards by the
12
     end of June. Miller Decl. ¶ 10. Whatever the scope or length of the operations, of course, Tyson is
13
     by an order of magnitude the largest creditor in this case, has intense interest in maximizing the
14

15   value of the estate and thus in the identity and conduct of management of the Debtor, and believes a

16   trustee should be appointed.

17                                               ARGUMENT
18           A.     Standards for Appointment of a Trustee
19
             Section 1104(a) provides in relevant part:
20
            (a)    At any time after the commencement of the case but before confirmation of a plan,
21          on request of a party in interest or the United States trustee, and after notice and a hearing,
            the court shall order the appointment of a trustee -
22

23                  (1)     for cause, including fraud, dishonesty, incompetence, or gross
                    mismanagement of the affairs of the debtor by the current management, either before
24                  or after the commencement of the case, or similar cause . . .

25                  (2)    if such appointment is in the interests of creditors, any equity security
                    holders, and other interests of the estate . . .
26
            The words “including” and “or similar cause” in § 1104(a)(1) reflect that the grounds for
27

28   appointing a chapter 11 trustee are not limited to those specifically set forth in the statute. And the

     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 9
 21-00141-WLH11          Doc 79     Filed 02/08/21     Entered 02/08/21 15:55:38          Pg 9 of 21
1    use of the word “shall” indicates the intent of Congress that misconduct by a debtor, prepetition or

2    postpetition, may not easily be ignored.
3
             “Section 1104(a) represents a potentially important protection that courts should not lightly
4
     disregard or encumber with overly protective attitudes towards debtors-in-possession.” In re V.
5
     Savino Oil & Heating Co., 99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989). “[T]he appointment of a
6
     trustee is a power which is critical for the Court to exercise in order to preserve the integrity of the
7

8    bankruptcy process and to insure that the interests of creditors are served.” In re Nartron Corp.,

9    330 B.R. 573, 591-92 (Bankr., W.D. Mich. 2005).
10           As the Savino Oil court explained:
11
            debtor-in-possession governance is the norm in Chapter 11. However, the encompassing
12          language of 1104(a)(1) prefaced by a mandatory “shall” reflect an equally important
            countervailing or balancing congressional intent. The willingness of Congress to leave a
13          debtor-in-possession is premised on an expectation that current management can be
            depended on to carry out the fiduciary responsibilities of a trustee.
14
     Savino Oil, supra, 99 B.R. at 525-26.
15

16
            Finally, the Court should consider this Motion on a preponderance of the evidence standard.
17
     There is case law indicating a trustee motion requires clear and convincing evidence, but that is
18
     inconsistent with the Supreme Court’s directive in Grogan v. Garner, 498 U.S. 279, 286 (1991):
19
20          [W]e begin our inquiry into the appropriate burden of proof under § 523 by examining the
            language of the statute and its legislative history. The language of § 523 does not prescribe
21          the standard of proof for the discharge exception. The legislative history of § 523 and its
            predecessor, 11 U.S.C. § 35 (1976 ed.), is also silent. This silence is inconsistent with the
22          view that Congress intended to require a special, heightened standard of proof.
23          One must only replace § 523 with § 1104 to reach the correct result here. There is nothing
24
     in § 1104 or its legislative history respecting burden of proof. The standard is a preponderance of
25
     the evidence. Tradex Corp. v. Morse, 339 B.R. 823, 829-32 (D. Mass. 2006); In re Altman, 230
26
     B.R. 6, 16-17 (Bankr. D. Conn. 1999), aff’d in part, vacated in part on other grounds, 254 B.R. 509
27

28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 10
 21-00141-WLH11         Doc 79      Filed 02/08/21     Entered 02/08/21 15:55:38          Pg 10 of 21
1    (D. Conn. 2000). In any event, the evidence submitted with this Motion satisfies whatever standard

2    is applied.
3
              B.       Cause Exists for Appointment of a Trustee Under § 1104(a)(1)
4
              Easterday Ranches’ surreptitious sale of the North Lot and distribution of the proceeds
5
     primarily to Easterday family interests is an egregious breach of the fiduciary duties of controlling
6
     persons. Easterday Ranches will try to justify the sale based on its need to pay feed suppliers, but
7

8    the facts speak for themselves: only about $2.1 million (~14%) of the proceeds went to third party

9    creditors. Almost $12 million (~80%) of the proceeds went directly to entities owned by the
10   Easterday family. While about $5 million of that was on account of existing feed-related invoices,
11
     Debtor used sale proceeds to pay Easterday Farms a prepayment of uninvoiced deliveries (another
12
     $2 million). Insider Easterday Farms was the only feed supplier to get an advance payment from
13
     the sale proceeds. And the most egregious of all: Debtor distributed an additional $4.75 million to
14

15   Easterday Farms on account of a pre-existing unsecured loan. 8 That payment was totally

16   unnecessary and totally inexplicable other than by a desire to help the Easterday family members

17   who are general partners of Easterday Farms, all at the expense of everyone else involved in this
18   case. And it happened on Paladin’s watch, presumably with the assistance and cooperation of
19
     Paladin.
20
              Debtor will no doubt argue that whatever happened in the past is of no concern because they
21
     now have a whole new management slate, some of which was put in place literally on the eve of
22

23   bankruptcy. But the latest chapters in the Debtor’s history - the surreptitious sale of the North Lot

24   in a process free fire sale and the distribution of 80% of the proceeds to the Easterday family - were

25

26

27
     8
      That is according to Debtor’s explanation. It is not evident there was in fact such a pre-existing obligation; that and all
28   other issues raised in this Motion remain to be investigated.
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 11
 21-00141-WLH11             Doc 79       Filed 02/08/21         Entered 02/08/21 15:55:38                Pg 11 of 21
1    accomplished while Paladin, part of the new management, selected by the Easterday family, was on

2    board. Paladin should never have allowed that egregious breach of duty to occur.
3
             Such machinations by current management constitute precisely the kind of conduct that has
4
     justified appointment of trustees in other cases. See, e.g., In re Veblen West Dairy LLP, 434 B.R.
5
     550 (Bankr. D.S.D. 2010) (appointment of trustee appropriate based on suspicious transactions with
6
     affiliates); In re Keeley and Grabanski Land Partnership, 455 B.R. 153 (8th Cir. B.A.P. 2011)
7

8    (affirming order appointing trustee based in large part on undermarket leases to, and other

9    transactions with, affiliates).
10           Cause exists under Section 1104(a)(1) for appointment of a trustee.
11
             C.      Appointment of a Trustee is in the Interests of Creditors Under § 1104(a)(2)
12
             The same facts and factors require appointment of a trustee as in the interests of creditors.
13
     While different courts sometimes use different methodologies, one of the most commonly used is a
14

15   four-factor test recently summarized in In re Vascular Access Ctrs., L.P., 611 B.R. 742, 765 (Bankr.

16   E.D. Pa. 2020); see also In re Ionosphere Clubs, Inc., 113 B.R. 164, 168 (Bankr. S.D.N.Y. 1990):

17           (1)     the trustworthiness of the debtor;
18           (2)     the debtor in possession’s past and present performance and prospects for the
19
                     debtor's rehabilitation;
20
             (3)     the confidence - or lack thereof - of the business community and of creditors in
21
                     present management; and
22

23           (4)     the benefits derived by the appointment of a trustee, balanced against the cost of the

24                   appointment.

25           Each of these factors supports appointment of a trustee. First, the debtor has shown itself to
26
     be completely untrustworthy, having presided over one of the largest frauds perpetrated in this area
27
     in recent years. While most of that conduct predated the recently retained management team, as
28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 12
 21-00141-WLH11          Doc 79        Filed 02/08/21   Entered 02/08/21 15:55:38       Pg 12 of 21
1    discussed at length elsewhere in this Motion the sale of the North Lot and the distribution of

2    proceeds to the Easterday family was on Paladin’s watch, apparently affirmatively assisted by
3
     Paladin. This factor supports appointment of a trustee.
4
                Second, there is no prospect for this debtor’s rehabilitation. This is a liquidation case, with
5
     only a few months of operations needed before sale of the remainder of the real estate and other
6
     assets. The most that can be hoped for is operations are kept alive long enough to sell as a going
7

8    concern, but it will still be a sale to new owners, with proceeds going to pay off the hundreds of

9    millions of dollars owed to Tyson and tens of millions of dollars owed to other creditors. A trustee
10   can do that just as well as Debtor’s new management team of retained professionals. This factor
11
     strongly supports appointment of a trustee.
12
                The third factor, confidence in management, also supports appointment of a trustee. To the
13
     extent prior (Cody Easterday and the Easterday family) management is concerned, there is no
14

15   confidence. To the extent the new management team is concerned, Tyson (Debtor’s largest

16   unsecured creditor by an order of magnitude) has lost confidence. While this has yet to be tested in

17   the creditor body at large, given the one transaction with which the new management team has been
18   involved - the North Lot sale - the new team will not pass the test. Tyson believes other creditors
19
     will be just as shocked as Tyson was to learn that the Easterday family members were the principal
20
     beneficiaries of this desperation sale which Paladin facilitated. This factor favors appointment of a
21
     trustee.
22

23              The fourth factor is multifaceted. Appointment of a trustee entails a level of expense that in

24   some cases is an additional cost to the estate, but in this case will likely be considerably less than

25   the cost of Debtor’s proposed slate of new management professionals. The proposed new
26
     management team - all of whom are necessary in order to provide some credulity to the claim that
27
     the Easterday family is no longer involved in the management of Easterday Ranches - will cost the
28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 13
 21-00141-WLH11            Doc 79     Filed 02/08/21     Entered 02/08/21 15:55:38          Pg 13 of 21
1    estate dearly. According to Debtor’s budget filed with its cash collateral motion [Dkt. No. 12-1],

2    the new directors will each be paid $20,000 per month, or $60,000 each month for the group. The
3
     professionals are requiring new D&O insurance costing some $400,000. Professional fees are
4
     budgeted at over $650,000 per month. Counsel’s rates, while within the range of national
5
     practitioners, are considerably in excess of local prevailing rates - and they require local counsel
6
     along with national counsel.
7

8             A trustee will of course not be cheap, but a trustee who has experience with similar

9    operations will supplant the co-CROs and avoid that cost, as well as all of the directors’ fees, all
10   within a trustee’s maximum three percent compensation - about $180,000 per month on the
11
     budgeted level of activity, and reducing from there as cattle are moved or sold. 9 The trustee’s bond
12
     will cost a tiny fraction of the D&O insurance. Trustee counsel’s rate will undoubtedly be lower
13
     than that proposed by Debtor. Overall, a trustee will yield a considerable reduction in expense to
14

15   the estate.

16            As to intangible benefits and detriments, having a trustee will assure the Court and the

17   creditors that the taint of the Easterday family is completely removed from management, and it will
18   ensure there will be no more one-sided transactions favoring Easterday Farms and Easterday family
19
     members over creditors of other entities. Any slate of managers appointed or arranged by the
20
     Easterday family will be suspect. And there is very little operational advantage in retaining a
21
     professional turnaround manager who has been on site for just a few weeks, even if that manager
22

23   did not have the stigma of having participated in the North Lot sale and distribution of proceeds as

24   Paladin has here. This factor supports appointment of a trustee.

25

26
     9
27     That is the maximum trustee fee allowable under Section 326. In chapter 7 cases that is the presumptive fee absent
     “extraordinary circumstances,” In re Salgado-Nava, 473 B.R. 911, 921 (9th Cir. B.A.P. 2012), but in chapter 11 cases
     the court must consider other factors, and in event many chapter 11 trustees agree to accept lodestar rates subject to the
28   statutory cap. Id. Thus, this number may well be much higher than a trustee’s actual allowed compensation.
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 14
 21-00141-WLH11            Doc 79        Filed 02/08/21         Entered 02/08/21 15:55:38               Pg 14 of 21
1             Considering all these factors, appointment of a trustee is in the best interests of the creditors

2    and other parties in interest. While Tyson submits cause exists under § 1104(a)(1), including
3
     Paladin’s participation in the North Lot sale, § 1104(a)(2) provides the Court with “particularly
4
     wide discretion” to appoint a trustee even absent wrongdoing or mismanagement. In re Bellevue
5
     Place Assocs., 171 B.R. 615, 623 (Bankr. N.D. Ill. 1994). That discretion should be exercised here.
6
              D.       Even if New Management Were Pristine, a Trustee Would Make More Sense
7
                       Than a Debtor in Possession
8
              Even if the Court were to conclude that Debtor’s management changes leave Debtor with
9
     appropriate governance, the wholesale importation of new individuals for that purpose actually
10
     supports the appointment of a trustee. What does it mean to have a “debtor in possession” when all
11

12   of the “debtor in possession’s” directors and officers are highly compensated professionals with

13   little or no prior connection to the business? 10 That is little different from appointment of a trustee,

14   and given the number of new professionals required to oversee Debtor’s operations under its
15
     proposed scenario, it will likely be more cost effective simply to have a trustee.
16
              There is case law respecting the heavy burden a proponent bears in a trustee motion, and
17
     Debtor will no doubt supply the Court with many citations noting the presumption that a debtor in
18
     possession remains in control. That authority simply has no application in a case like this. As the
19
20   Third Circuit has noted, “In the usual chapter 11 proceeding, the debtor remains in possession

21   throughout reorganization because current management is generally best suited to orchestrate the
22   process of rehabilitation for the benefit of creditors and other interests of the estate. . . . The strong
23
     presumption also finds its basis in the debtor-in-possession’s usual familiarity with the business it
24

25

26

27   10
       As noted in previous sections, the one with a slight acquaintance with the business is Mr. Richter of Paladin. He has
     been on hand for a few weeks, but his participation in the North Lot sale is a separate reason for appointment of a trustee,
28   not a reason to avoid a trustee.
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 15
 21-00141-WLH11            Doc 79        Filed 02/08/21        Entered 02/08/21 15:55:38                Pg 15 of 21
1    had already been managing at the time of the bankruptcy filing . . . .” In re G-I Holdings, Inc., 385

2    F.3d 313, 318 (3d Cir. 2004).
3
             Here, there is no rehabilitation - this is a liquidation case with operations for only a limited
4
     time. That does not mean the case must immediately be converted to chapter 7. It may well be that
5
     the flexibility of chapter 11, and the possibility of a plan that resolves the intercompany
6
     relationships, will be needed to sort out the problems of the various Easterday family owned
7

8    entities. The point is simply that there is no need for management with an historical view of the

9    problems (which new management does not have in any event) to be involved in formulating such a
10   plan.
11
             Further, under Debtor’s proposal the new CRO and independent directors have little 11 or no
12
     familiarity with Debtor’s business - the debtor can avoid a slam dunk trustee motion 12 only by
13
     importing an entire slate of new professional management, likely to cost the estate much more than
14

15   a trustee. The entire rationale for the debtor in possession concept is missing. Everyone agrees

16   there must be a wholesale change of management from the Easterday family regime - the only

17   question is whether it should be a trustee or the proposed quasi-trustee structure of new
18   professionals selected, at least in part, by Cody Easterday.
19
             In short, Debtor’s management changes actually support the appointment of a trustee. “If
20
     someone must be hired to report to the Court, the United States Trustee rather than the Debtor
21
     should select the new fiduciary.” In re Euro-American Lodging Corp., 365 B.R. 421, 432 (Bankr.
22

23   S.D.N.Y. 2007).

24

25

26

27   11
      See the previous footnote.
     12
      Tyson does not believe this is an overstatement. Had Debtor suggested an ongoing governance structure involving
28   members of the Easterday family, with or without Cody, it would have been laughable.
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 16
 21-00141-WLH11           Doc 79      Filed 02/08/21        Entered 02/08/21 15:55:38            Pg 16 of 21
1               E.     A Trustee is Particularly Appropriate with the Intercompany Issues Raised in
                       This Case - Soon to be These Cases
2
                At the time this Motion is filed, Easterday Ranches is the only debtor among the Easterday
3

4    family of entities. But counsel for Debtor has announced Easterday Farms, a general partnership

5    composed of four members of the Easterday family, will be filing its own petition within a day or

6    two, and there could well be other filings in the future. Conflicts among the Easterday bankruptcy
7    estates are not theoretical; they are inevitable. They already exist as a result of the distribution of
8
     almost $5 million in North Lot sale proceeds to Easterday Farms on the eve of bankruptcy - a
9
     transfer that is at best clearly preferential and possibly avoidable on other grounds. Other
10
     transactions between the two entities have already been attacked by Washington Trust Bank in its
11

12   filings.

13              Tyson understands the creditor bodies of Easterday Ranches and Easterday Farms are quite

14   distinct. The principal overlap is the real property secured creditors, with some shared collateral,
15
     but the companies are in very different businesses and thus the trade creditors are completely
16
     different. As noted above, this Motion requests appointment of a trustee only for Easterday
17
     Ranches. If and when Easterday Farms files, it may or may not be subject to a trustee motion, a
18
     trustee may or may not be appointed, and the Court may determine that one trustee or two trustees
19
20   may be appropriate. But given the intercompany connections and the diverse creditor bodies, the

21   estate fiduciary making decisions for Easterday Ranches - this Debtor - should be an unimpeachable
22   new player selected by the U.S. Trustee in accordance with the Bankruptcy Code.
23
                                                 CONCLUSION
24
                This case is the result of an egregious fraud perpetrated by Debtor Easterday Ranches on
25
     Tyson and its other creditors. While Debtor has engineered a last minute change of management in
26

27   an attempt to paper over the prior problems, that management change installed advisors who

28   assisted in the process-free fire sale of Debtor’s most valuable unencumbered asset and the
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 17
 21-00141-WLH11           Doc 79     Filed 02/08/21    Entered 02/08/21 15:55:38          Pg 17 of 21
1    distribution of eighty percent of the proceeds to benefit the Easterday family. Further, any

2    presumption of continuity in corporate management and retention of a debtor in possession has no
3
     application where Debtor itself acknowledges the need for a whole raft of new highly compensated
4
     professionals to oversee the Debtor, all at unnecessary expense.
5
             Under these circumstances, there is cause for appointment of a trustee under § 1104(a)(1),
6
     and the totality of facts and circumstances in this case, as well as the practical realities, compel the
7

8    appointment of a trustee in the best interest of creditors and the estate under § 1104(a)(2).

9    Accordingly, Tyson respectfully requests the Court appoint a chapter 11 trustee and grant any
10   further relief the Court deems appropriate.
11

12
             Dated: February 8, 2021.
13
                                                    Respectfully submitted,
14

15                                                          /s/ Alan D. Smith
16                                                  Alan D. Smith, WSBA No. 24964
                                                    ADSmith@perkinscoie.com
17                                                  Bradley A. Cosman (pro hac vice to be submitted)
                                                    BCosman@perkinscoie.com
18                                                  Perkins Coie LLP
                                                    1201 Third Avenue, Suite 4800
19                                                  Seattle, WA 98101-3099
20                                                  Telephone: 206.359.8000
                                                    Facsimile: 206.359.9000
21                                                  Attorneys for Creditor Tyson Fresh Meats, Inc.

22

23

24

25

26

27

28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 18
 21-00141-WLH11         Doc 79      Filed 02/08/21     Entered 02/08/21 15:55:38          Pg 18 of 21
1                                         APPENDIX 1

2                    PROPOSED ORDER FOR APPOINTMENT OF TRUSTEE
3

4    See attached.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 19
 21-00141-WLH11      Doc 79   Filed 02/08/21   Entered 02/08/21 15:55:38   Pg 19 of 21
1

2

3

4

5

6

7

8

9

10

11

12
                                  UNITED STATES BANKRUPTCY COURT
13
                                  EASTERN DISTRICT OF WASHINGTON
14

15   In re:                                              Chapter 11

16   EASTERDAY RANCHES, INC.,                            Case No.: 21-00141 WLH11

17                                                       [PROPOSED] ORDER GRANTING
                    Debtor.                              MOTION FOR APPOINTMENT OF
18                                                       CHAPTER 11 TRUSTEE
19
20            The Motion of Creditor Tyson Fresh Meats, Inc. (“Tyson”) for Appointment of Chapter 11

21   Trustee was filed herein on or about February 5, 2021 as Dkt. No. ___ (the “Trustee Motion”). The
22
     Trustee Motion came on regularly for hearing before the Court on March 8, 2021, at 10:00 a.m.
23
     after adequate notice (the “Hearing”). Appearances were as noted in the record. The Court has
24
     considered the Trustee Motion and the declarations and exhibits filed therewith, along with any
25
     oppositions thereto, replies thereto, other pleadings relating thereto, and all evidence filed in
26

27   connection therewith, and has heard argument of counsel.

28
     [PROPOSED] ORDER GRANTING
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 1
 21-00141-WLH11 Doc 79 Filed 02/08/21                  Entered 02/08/21 15:55:38          Pg 20 of 21
1           Good cause appearing:

2           1.       The Trustee Motion is hereby GRANTED. All oppositions thereto are
3
     OVERRULED.
4
            2.       The United States Trustee is hereby directed to select a Chapter 11 trustee for
5
     appointment in this case.
6
            3.       This Order memorializes the Court’s ruling made on the record in open court at the
7

8    Hearing. The Court’s ruling on the record shall constitute the Court’s findings and conclusions on

9    this matter, and shall be deemed adopted herein.
10

11
                                               ///End of Order///
12

13
     Presented by:
14

15   ____/s/ Alan D. Smith _______________________
     Alan D. Smith, WSBA No. 24964
16   ADSmith@perkinscoie.com
     Bradley A. Cosman (pro hac vice to be submitted)
17   BCosman@perkinscoie.com
     Perkins Coie LLP
18   1201 Third Avenue, Suite 4800
19   Seattle, WA 98101-3099
     Telephone: 206.359.8000
20   Facsimile: 206.359.9000
     Attorneys for Creditor Tyson Fresh Meats, Inc.
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING
     MOTION FOR APPOINTMENT OF
     CHAPTER 11 TRUSTEE – 2
 21-00141-WLH11 Doc 79 Filed 02/08/21                 Entered 02/08/21 15:55:38         Pg 21 of 21
